ACCEPTED
                                                                                03-13-00025-CV
                                                                                        7372246
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          10/14/2015 1:46:18 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                           No. 03-13-00025-CV
                       In the Third Court of Appeals           FILED IN
                                                        3rd COURT OF APPEALS
                              Austin, Texas                  AUSTIN, TEXAS
                                                        10/14/2015 1:46:18 PM
                        Jerry Scarbrough, et al             JEFFREY D. KYLE
                                                                 Clerk
                              Appellant

                                    v.

                          Helen Purser, et al.
                              Appellee


         On Appeal from the 146th Judicial District Court of
                Bell County, Cause No. 236,117-B


 APPELLANTS JERRY SCARBROUGH, MELISSA DEATON,
AND DENISE STEELE’S OPPOSITION TO THE CIRCULATION
                 OF In Re Scarbrough

         ____________________________________________

TO THE HONORABLE COURT OF APPEALS:

     Counsel for the Pursers has asked this Court to circulate the Waco

bankruptcy court’s opinion in In re Scarbrough, 516 B.R. 897 (Bankr.

W.D. Tex. 2014, presumably because it has some relevance to the instant

appeal. It does not and the Court should disregard it. Relevancy is the

quality of making something either more or less likely to be true. It does
not make the trial court’s judgment more or less likely to be correct

because:

  1. Unlike Appellants’ Aug.24th letter, which updated the Court on the

     most recent law on spoliation instructions – an issue in the case, and

     unlike Appellants’ Motion to Take Judicial Notice of Elizabeth

     Tipton’s argument in the bankruptcy court – which admitted to

     waiver of confidentiality, and thus made it less likely that Mr.

     Scarbrough broke a confidentiality order - the bankruptcy opinion

     adds no additional information.       The court adopted collateral

     estoppel to hold the trial court’s findings correct. It merely rubber

     stamped the trial court’s judgment, before appellants could have

     their day in this appellate court.     Two courts do not make a

     conclusion more likely than one, if the second is applying collateral

     estoppel to avoid weighing the facts itself.

  2. Collateral estoppel is not proper if both this case and the bankruptcy

     case are still on appeal, which they are. They are not final. The

     Pursers entire case has been one unsubstantiated rant, usually

     through attorney “testimony” in the form of improper questions, and
  now that want to cut off the Appellants’ right to fair appeal in two

  forums.

3. Stacking the deck with a second opinion can only serve to bias the

  court in favor of the trial court’s conclusions – preventing Appellants

  from having a fair appeal. This is essentially a “no evidence”

  appeal, which relies on a voluminous record – only. There is no

  place for repeating that Mr. Scarbrough “intentionally failed to turn

  them over,” when the Court must focus on the record to see that

  there is actually no evidence of such intent. Circulating this opinion

  seeks to draw attention away from the record, which is not a proper

  goal.

                      CONCLUSION AND PRAYER

          Circulation of the bankruptcy opinion serves no proper

  purpose and seeks to deny the appellants a fair appeal in a very

  difficult and voluminous case.

          Appellants pray that the Court decline to apply the bankruptcy

  case – or to even circulate it – in this appeal. Appellants ask for such

  other and further relief as is merited.
                                 Respectfully submitted,

                                 _____/s/ MB CHIMENE_______
                                 THE CHIMENE LAW FIRM
                                 Michele Barber Chimene
                                 TBN 04207500
                                 2827 Linkwood Dr.
                                 Houston, TX. 77025
                                 PH: 832 940-1471; no fax
                                 michelec@airmail.net

                  CERTIFICATE OF SERVICE

     The undersigned certifies that a true and correct copy of this
Opposition was served through ECF and email on the 14th of
October, 2015 on Daryl Moore and Jack Crews and Elizabeth
Tipton.
                                       _____/s/ MB CHIMENE